Citation Nr: 0637119	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-32 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar stenosis 
with residuals of decompressive laminectomies at L4 and L5.  

2.  Entitlement to service connection for leg pain.  

3.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty during World War II, from 
February 1943 to January 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2006, for good cause shown (the veteran's age), 
the Board advanced his case on the docket.  38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  A rating decision in April 2003 found that new and 
material evidence had not been presented to reopen the 
veteran's previously denied claim for service connection for 
lumbar stenosis with residuals of decompressive laminectomies 
at L4 and L5.  He was notified of that decision denying his 
petition to reopen this claim, and he did not file a notice 
of disagreement (NOD) within one year to initiate an appeal.  

2.  The evidence added to the record since that April 2003 
decision is cumulative of the evidence already of record and 
considered previously.  

3.  The medical evidence indicates the veteran's leg pain is 
part and parcel of his lumbar stenosis with residuals of 
decompressive laminectomies at L4 and L5, which is not a 
service-connected disability.  

4.  The medical evidence shows the veteran's PTSD is manifest 
by depression, difficulty sleeping, and occasional intrusive 
thoughts and nightmares.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the April 2003 
rating decision, which denied the veteran's petition to 
reopen his previously denied claim for service connection for 
lumbar stenosis with residuals of decompressive laminectomies 
at L4 and L5, is not new and material and this claim again is 
not reopened; the April 2003 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2006).

2.  Leg pain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  The criteria are met for a higher 30 percent initial 
rating for PTSD.  38 U.S.C.A.§§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.130, Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a May 2004 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through June 2005 have been obtained and he was 
provided a VA compensation examination, including to assess 
the severity of his PTSD - one of the dispositive issues.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA, to 
the extent possible, provide VCAA notice to the claimant and 
his representative before any initial unfavorable agency of 
original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in July 
2004 - so not until after sending the veteran a VCAA letter 
in May 2004.  Consequently, there is no error in the timing 
of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case include a claim for a 
higher initial rating for PTSD, rather than for service 
connection (which has been granted).  But even so, 
as mentioned, he was provided notice of the type of 
information and evidence needed to substantiate his claim for 
a higher rating.  However, he was not provided notice of the 
type of evidence necessary to establish an effective date if 
this benefit is granted.  But this is nonprejudicial because 
the Board is granting a higher initial rating for the PTSD in 
this decision, irrespective of that, and the RO in turn will 
have the opportunity to cure this defect concerning the 
effective date issue prior to assigning the effective date 
for the rating.  Moreover, because the Board is denying the 
veteran's appeal of the two issues relating to service 
connection, the rating and effective date aspects of those 
claims are moot.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

New and Material Evidence to Reopen Previously Denied, 
Unappealed Claims

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding on the veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  If new and material 
evidence has been received, then the Secretary must 
immediately proceed to the second step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  



New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In this case, the Board denied service connection for spinal 
stenosis in September 1997.  Subsequently, a rating decision 
in April 2003 found that new and material evidence had not 
been presented to reopen this claim.  The veteran was 
notified of that April 2003 decision and did not file a 
notice of disagreement in response, within one year of the 
mailing of the notice.  Therefore, that April 2003 decision 
is final and binding on him based on the evidence then of 
record.  

The Board denied service connection, in part, on the basis 
that there was no evidence to corroborate the veteran's claim 
that he sustained a bullet or shell fragment injury to his 
back during service and that his current back disorder 
resulted from that injury.  The service medical records, 
including the report of the veteran's separation examination, 
do not mention any such injury, or any other back injury, and 
do not otherwise refer to any complaints relating to his 
back.  Other evidence included records of a VA 
hospitalization in 1992, during which the veteran underwent 
lumbar laminectomies, as well as VA records dated before and 
after that hospitalization; those records do not mention any 
shell fragments or bullets that he has claimed were 
encountered at surgery.  Prior to the April 2003 rating 
decision, the only additional evidence received was a 
statement by him.  

Since that April 2003 rating decision, VA treatment records 
dated from March 1992 to June 2005 have been received.  These 
records reflect evaluation and treatment for numerous 
ailments, including chronic back pain that has persisted 
since the veteran's spinal surgery in 1992.  None of these 
additional records, however, provides any evidence tending to 
refute the bases of the prior denial, i.e., there is no 
additional evidence - other than the veteran's bare 
contention, previously expressed and considered - tending to 
show that he did in fact sustain a bullet or shell fragment 
wound to his back or that his back disorder that was first 
shown many years later resulted from that injury.  

The veteran submitted a statement in February 2004 to the 
effect that, during an amphibious assault in New Guinea in 
March 1943, he felt a pain in his back, but was able to 
continue with the assault.  He stated that, aside from 
experiencing some back discomfort, he did not realize he had 
been shot.  He reported that a few months after his spinal 
surgery in 1992, the surgeon called him to say that further 
examination of the calcium that was removed at surgery 
disclosed three bullets.  Also submitted was a letter from 
the veteran's treating psychologist, dated in March 2004, 
which relates the veteran's recollection of the event in 
service and the surgeon's statement following the 1992 
surgery.  The veteran also reported to the psychologist that, 
some months after he received that call from the surgeon, 
an Army officer visited him to present him with three Purple 
Hearts "and some other medals."  But this contention is not 
corroborated by the medical evidence; the treatment records 
at the time do not mention any bullets or shell fragments and 
no such fragments were noted on radiological studies prior to 
the back surgery in 1992.  Aside from this, the veteran has 
not provided any corroboration of his purported receipt of a 
Purple Heart medal.  

More importantly, however, the veteran's above recollection 
of events during service and in 1992 was previously expressed 
by him and was considered by the Board in 1997.  As such, it 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  And since the psychologist's letter merely 
transcribes the veteran's recollection of events that are not 
otherwise substantiated, it too is not new evidence.  
Cf. LeShore v. Brown, 8 Vet. App. 406 (1995).  As for the 
veteran's statements on which that psychologist's letter was 
based, in Routen v. Brown, 10 Vet. App. 183, 186 (1997), the 
Court specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board finds that the additional evidence 
received since April 2003 is merely cumulative of evidence 
that was already of record and considered in the earlier 
adjudications of the veteran's claim.  

Therefore, the Board concludes that the evidence that has 
been added to the record since the final April 2003 denial of 
service connection for a back disorder is not new and 
material.  In the absence of new and material evidence, the 
veteran's claim for service connection for lumbar stenosis 
with residuals of decompressive laminectomies at L4 and L5 is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103.

Leg Pain

The veteran's service medical records do not mention any 
complaints of leg pain.  

The available post-service medical records are also silent 
for any complaints of leg pain until 1990, when the veteran 
was being evaluated for complaints that eventually led to his 
lumbar spine surgery in 1992.  Those and subsequent treatment 
records indicate his reported leg pain is related to his non-
service-connected back disorder.  No examiner has related the 
leg pain to his military service, including by way of a 
service-connected disability.  (Service connection is in 
effect for residuals of malaria.)  

To the extent that any current leg pain is part and parcel of 
the veteran's non-service-connected lumbar spine disorder, 
service connection must be denied because the back disorder, 
itself, has not been etiologically linked to his 
military service.  

To the extent the veteran may contend that his leg pain is 
otherwise due to service, it should be noted there is no 
medical evidence linking his leg pain to any other disorder.  
In addition, the courts have held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  



For all the foregoing reasons, the claim for service 
connection for leg pain must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, this doctrine is inapplicable 
in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Higher Initial Rating for PTSD

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The current appeal arose from the 10 percent rating assigned 
following the initial grant of service connection for 
residuals of the veteran's PTSD, effective from February 
2004.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court noted the distinction between a claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  In the latter situation, the Board must evaluate 
the level of impairment due to the disability throughout the 
entire period since the effective date of the award, 
considering the possibility of assigning a "staged" rating 
to compensate the veteran for times when his disability may 
have been more severe than at others.  In evaluating the 
veteran's claim, all regulations that are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2006).  

The general rating formula for mental disorders provides 
that:

For total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
a 100 percent rating is appropriate.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.



Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.

For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, Code 9411 (2006).  



In March 2004, the veteran's treating psychologist wrote, as 
set forth above, recounting events the veteran had reported 
as having occurred during service.  And as also noted above, 
some of those events are not supported by the medical record.  
Nevertheless, the psychologist accepted as fact the veteran's 
various recollections and stated that he "exhibited (and 
exhibits) virtually all the classic symptoms of PTSD 
suffering in silence for decades.  While he continues to have 
chronic pain requiring crutches and wheelchair to ambulate, 
psychotherapy for the past decade largely has focused on the 
PTSD."  [Emphasis in original]

VA clinic records dated since 2001 reflect the veteran's 
evaluation and treatment for various ailments, including for 
his back and for psychological problems.  Records dated in 
2001 noted that he reported sleep problems and distress about 
the events of 9/11, including flashbacks and intrusive 
thoughts and memories.  Subsequent records indicate those 
symptoms had diminished with avoidance of exposure to 
coverage of the Iraq War.  A March 2004 record notes his 
report that he felt "happy most of the time" and was "no 
longer crying."  The clinic records also reflect that he had 
been diagnosed with dementia.  

In October 2004, the veteran was referred for a 
neuropsychological evaluation to determine his current level 
of functioning and to aid in differential diagnosis.  The 
examiner's evaluation revealed deficits in a number of areas.  
The examiner stated the results of the examination indicated 
a probable dementia (possibly due to medication) and also 
suggested an acute confusional state, possibly superimposed 
on the dementia.  The examiner further indicated her 
examination did not reveal any manifestations of PTSD.  That 
report was cosigned by the veteran's treating psychologist.  

A VA psychiatric compensation examination was conducted in 
July 2005.  The examiner reviewed the veteran's complete 
record and described the veteran's pertinent history, 
essentially as set forth above.  The veteran denied that he 
thought frequently about the war, "just when somebody asks 
me about it."  He also generally denied distress associated 
with wartime memories, with the exception of several 
incidents that he refused to discuss and stated that he had 
never told anyone about.  He said that he thought about the 
war frequently and recalled a history of nightmares, although 
he denied they occurred now.  He denied sleep disturbance, 
hypervigilance, or exaggerated startle response.  He did 
report excess worry and indicated that he had been highly 
avoidant of discussion of certain military experiences.  He 
indicated that he tried to suppress memories of the war in 
general.  His self-report of symptoms was amplified somewhat 
by his brother-in-law, who insisted that his cognitive 
impairment interfered with his ability to recall symptoms and 
that his self-report under-represented his actual level of 
symptomatology.  His brother-in-law indicated that, in 
addition to his other complaints, he did not sleep very well.  

On objective mental status evaluation, the veteran's affect 
had a normal range, including humor, and his mood was 
congruent.  His thought process was characterized by 
significant perseveration, continuously repeating the same 
information.  There was no evidence of hallucination or 
delusion.  His cognition was not fully tested, but appeared 
quite impaired, with significant impairment in both short- 
and long-term memory.  His insight and judgment were fair to 
poor.  The diagnoses were dementia and anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 35 (dementia related) and 65-70 (anxiety related).  
The examiner commented that, although the treatment records 
reflected a clinical diagnosis of PTSD, the veteran did not 
fully endorse significant re-experiencing, arousal or 
avoidant symptoms at the present.  He stated, however, that a 
suggestion of distress and avoidance about certain specific 
memories suggested an anxiety-based problem related to 
military trauma.  The examiner indicated that the extent to 
which the veteran's self-report underestimated his level of 
symptomatology due to his cognitive impairment was not clear.  
He concluded, however, by saying that the veteran's symptoms 
appeared to have caused minimal impairment in social or 
vocational function.  

Clearly, the most recent VA examiner attributed the vast 
majority of the veteran's psychiatric impairment to his 
dementia and very little of it to his anxiety or PTSD.  In 
fact, the examiner did not even list a diagnosis of PTSD 
because of the current absence of some manifestations of this 
condition that are critical to establishing this diagnosis.  
His assignment of a GAF score of 65-70 for impairment due to 
anxiety-related symptoms represents mild impairment.  
Further, the presence of mild PTSD symptoms is also 
corroborated by the clinic record, in particular, 
the neuropsychiatric evaluation in October 2004.  The DSM-IV 
indicates that a GAF score of 65-70 is indicative of some 
mild symptoms, e.g., depressed mood and mild insomnia, or 
some difficulty in social or occupational functioning, but 
with maintenance of some meaningful interpersonal 
relationships.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DSM-IV.

Despite the veteran's psychologist's March 2004 statement 
that he exhibited virtually all the manifestations of PTSD, 
and that his treatment for the previous decade had largely 
focused on PTSD, the clinic records, the October 2004 
psychologist's report, and the July 2005 VA examiner's report 
reflect few PTSD symptoms in actuality.  More importantly, 
the March 2004 report does not specifically characterize the 
severity of the veteran's PTSD symptoms, whereas the clinic 
records and the July 2005 examination report indicate that 
PTSD was causing at most mild or minimal impairment for the 
veteran.  

Nevertheless, although the record is unclear as to whether 
the veteran's PTSD contributes significantly to his memory 
deficit (rather than being totally due to his dementia), the 
medical evidence does indicate he has been treated for 
depression and has reported difficulty sleeping.  In 
addition, the treatment records do reflect at least some 
reporting of flashbacks and intrusive thoughts.  Those 
manifestations are among the criteria for a higher 30 percent 
rating.  However, there is still no evidence of flattened 
affect, circumstantial or circumlocutory speech, frequent 
panic attacks, difficulty in understanding complex commands, 
or any of the other criteria for a rating greater than 30 
percent.  Moreover, in light of the report of the veteran's 
brother-in-law - who lives with him and is his caregiver - 
to the July 2005 VA examiner that his self-report under-
represented his actual level of symptomatology and resolving 
all doubt in his favor, as required by 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3, the Board concludes the requirements are 
met for a higher 30 percent rating for the PTSD.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no evidence he has ever been hospitalized 
for treatment of his PTSD since his separation from service, 
much less on a frequent basis.  Neither does the record 
reflect marked interference with his employment, meaning 
above and beyond that contemplated by his now higher 30 
percent rating.  38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

Therefore, a higher 30 percent rating for PTSD is granted 
throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10, and 4.130, Code 9411.  


ORDER

New and material evidence not having been presented, the 
application to reopen the claim for service connection for 
lumbar stenosis with residuals of decompressive laminectomies 
at L4 and L5 is denied.  

Service connection for leg pain is denied.  

A higher initial rating of 30 percent is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.  

____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


